DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An initialed copy of the PTO-1449 filed 10/18/21 is enclosed.
Response to Amendment
	The amendment filed on 10/18/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.

Election/Restrictions—re-iterated
Applicant’s election of species anti-PD-1 antibodies in the reply filed on 12/22/2020 is acknowledged. 
Claims 40 and 42-43 are withdrawn from consideration as being drawn to non-elected inventions.
Claims 1-2, 15, 17, 39, 41 and newly added claims 51-54 are currently under consideration.
Withdrawal of Rejections/Objections
	The rejection of claims 1-2, 12-15, 17, 38-39, 41, 48-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of applicant’s amendments and arguments.



Response to Arguments/New Grounds of Rejection

Claim Objections
Claims 1-2, 15, 17, 41 and 51-54 are/remain objected to because of the following informalities:  they contain non-elected subject matter.  Appropriate correction is required.
This objection was not addressed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 52-54 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Claims 52-54 are confusing in view of claim 1.  Claim 1 states that the dose of HDACi is 40 mg or less per day.  This means that the dose is administered daily.  However, claims 52-54 state that the dose is one week, twice a week or three times a week.  This does not further limit claim 1.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





The terminology “therapeutically effective amount of an antibody or antigen binding fragment thereof that binds to the checkpoint inhibitor or a ligand of the checkpoint inhibitor” is confusing.  This terminology can be read two ways.  The first way is that the antibody or fragment binds the checkpoint inhibitor or that the antibody or fragment binds the ligand of the checkpoint inhibitor.  The second way is that the therapeutic amount of the antibody or fragment is administered or that a therapeutic amount of the ligand of the checkpoint inhibitor is administered.  Since the claimed terminology can be read two different ways, with two different meanings, the claim is confusing.



Claims 1-2, 15, 17, 39, 41 and 51-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the This is a new matter rejection.
In the claims, the terminology “therapeutically effective amount of an antibody or antigen binding fragment thereof that binds to the checkpoint inhibitor or a ligand of the checkpoint inhibitor” is new matter.  As discussed above, this terminology can be read two ways.  The first way is that the antibody or fragment binds the checkpoint inhibitor or that the antibody or fragment binds the ligand of the checkpoint inhibitor. The only disclosure of “ligand” in the specification, as originally filed, is in paragraphs 83 and 97.  In paragraph 83, the concept is that the checkpoint inhibitor express on a tumor cell engage with their ligand and this does not read on the antibody or fragment binding to the ligand of the checkpoint inhibitor.  Similarly, paragraph 97 discloses “NKG2D ligands” but this does not read on the antibody or fragment binding to the ligand of the checkpoint inhibitor.  If the claimed terminology is read the second way “that the therapeutic amount of the antibody or fragment is administered or that a therapeutic amount of the ligand of the checkpoint inhibitor is administered”, then neither paragraphs 83 nor 97 disclose the concept of administering a “ligand of the checkpoint inhibitor”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-2, 15, 17, 39, 41 and 51-54 are/remain rejected under 35 U.S.C. 102a2 as being anticipated by Bissonnette et al US 2017/0327582 (priority to 5/11/2016) as evidenced by para 61 of the specification.  This rejection has been re-written in view of the amendments to the claims.
This reference discloses the treatment of cancer using HDAC inhibitors, such as CHR-3996 (which is the compound in applicant’s claim 1, as per para. 61 of applicant’s specification) in combination with anti-PD-1 inhibitors (specifically nivolumab, pembrolizumab and pidilizumab) (see claims 1, 8 and 12).   The HDAC inhibitor is administered orally (para. 133) and the dose of inhibitor is 1mg, 2mg, 3mg, 4 mg, 5mg, 10mg, 15mg, 20mg, 25mg, 30mg, 35 mg or 40 mg QD (once a day) or once a week, twice a weeks or three times a week (para. 225-226).  The cancers to be treated include those listed in applicant’s claim 51 (see para 24-25 and 157-218 of reference).  Also see summary, para. 66, 106-125, 140-200 and entire reference.
With respect to the limitation of “method for treating a cancer expressing a checkpoint inhibitor” since, the reference is administering the same combination as applicant for the treatment of the same cancers as applicant, it is inherent that the cancers express checkpoint inhibitor.
.
Response to arguments
Applicant argues that the amendments to the claims overcomes the rejection.  The amendment to the claims were to limit the claims to the treatment of cancers which express a checkpoint inhibitor.  As stated in the rejection, since the reference is administering the same combination as applicant for the treatment of the same cancers as applicant, it is inherent that the cancers express checkpoint inhibitor.
Applicant argues that the reference does not teach the administration of 40mg or less because there is no particularized teaching in the reference to administer applicant’s claimed dose.  As stated in the rejection, the reference specifically discloses dose of inhibitor is 1mg, 2mg, 3mg, 4 mg, 5mg, 10mg, 15mg, 20mg, 25mg, 30mg, 35 mg or 40 mg QD (once a day) or once a week, twice a weeks or three times a week.  This is “40mg or less”.  Since the reference is specifically disclosing the dosages at 40 mg or less, it is the Examiner’s position that the reference anticipated applicant’s claimed range with sufficient specificity (MPEP 2131.03). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643